COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Kentrell Deshay Thurman v. The State of Texas

Appellate case number:     01-19-00833-CR & 01-19-00834-CR

Trial court case number: 18-CR-1286 & 18-CR-2884

Trial court:               212th District Court of Galveston County

       Appellant’s brief was due on January 21, 2020. Late notice issued on January 24, 2020,
and when no response was received, the Court issued an order on March 3, 2020, abating the appeal
and directing the trial court to hold a hearing to determine why no brief had been filed.
       On March 4, 2020, appellant’s appointed counsel filed a response to the abatement order
and a motion for extension of time to file the brief. In his response, counsel stated that he had
attempted to file a motion for extension that was rejected and that he did not learn of the rejection
because his email was hacked.
       We withdraw the order of March 3, 2020, and reinstate the appeal on the active docket.
We grant appellant’s motion for extension until March 23, 2020. No further extensions will be
granted absent a showing of exceptional circumstances.
       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Date: __March 5, 2020__